 


117 HRES 177 EH: Authorizing candidates for election to the House of Representatives and Members of the House of Representatives to file statements with the Clerk regarding the intention to participate or not participate in the small donor financing system for such elections under title V of the Federal Election Campaign Act of 1971.
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 177 
In the House of Representatives, U. S.,

March 1, 2021
 
RESOLUTION 
Authorizing candidates for election to the House of Representatives and Members of the House of Representatives to file statements with the Clerk regarding the intention to participate or not participate in the small donor financing system for such elections under title V of the Federal Election Campaign Act of 1971. 
 
 
1.Authorization of filing of statements regarding intent to participate or not participate in small donor financing system for House candidates 
(a)In generalAt the time a candidate for nomination or election for the office of Member of the House of Representatives files with the Clerk the report required under section 101(c) of the Ethics in Government Act of 1989, or a Member of the House of Representatives files with the Clerk the report required under section 101(d) of such Act, the candidate or Member may file a statement indicating whether or not the candidate or Member intends to be a participating candidate under title V of the Federal Election Campaign Act of 1971 (as added by part 2 of subtitle B of title V of the For the People Act of 2021) with respect to the next election for such office which is held after the candidate or Member files the report and for which the small donor financing system under such title is in effect. (b)PostingThe Clerk shall post on the official public website of the Office of the Clerk each statement filed under subsection (a). 
(c)Effective dateThis section shall apply with respect to reports filed on or after the date of the adoption of this resolution.  Cheryl L. Johnson,Clerk. 